United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2460
                                   ___________

United States of America,            *
                                     *
                   Appellee,         *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of South Dakota.
Alan Ray Rick, also known as David   *
Allen Feakes, also known as George   *      [UNPUBLISHED]
Braun,                               *
                                     *
                   Appellant.        *
                                ___________

                             Submitted: October 31, 2002

                                  Filed: November 5, 2002
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       After Alan Ray Rick admitted to violating his supervised release, the district
court revoked supervised release, sentenced Rick to twelve months imprisonment and
forty-six months supervised release, and added an additional supervised release
condition. Judgment was entered on May 17, 2002, and on May 31, Rick filed a
notice of appeal designating this judgment. On appeal, Rick challenges only the
district court's imposition of the additional condition of supervised release.
       Rick's May 31 notice of appeal was filed more than ten days, but fewer than
forty days, after the May 17 entry of judgment. See Fed. R. App. P. 4(b)(1), 26(a);
United States v. Austin, 217 F.3d 595, 597 (8th Cir. 2000) (timely notice of appeal
is mandatory and jurisdictional, and issue is raised sua sponte even if parties concede
jurisdiction). We therefore remand to the district court for a finding on whether the
notice of appeal should be deemed timely based on excusable neglect or good cause.
See Fed. R. App. P. 4(b)(4).

      Accordingly, we remand to the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-